Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 19 March 2020, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, 19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, computer program product for monitoring a wound. The limitations of:
Claim 1, which is representative of claim 10
[… organizing …] a digital record of a wound containing 3D wound scan data, the 3D wound scan data being produced by scanning the wound […] around a center of the wound; collecting responses from a user to predetermined questions pertaining to wound treatment; automatically selecting one or more specific medical products or treatments for use treating the wound, the selection being based on the digital record and collected responses; and [… providing …] one more users identifying the specific medical products or treatments.
Claim 19
scanning a patient's wound in need of debridement, […] to produce a first digital record: […]; --scanning the patient's wound within a predetermined period of time after the debridement, the scan producing a second digital record; determining metrics for quantitative comparison of the patient's wound as recorded in the first digital record versus in the second digital record; and [… providing …] a report containing the first and second digital records and the quantitative comparison to a user.
Claim 22
[… organizing …] a first wound healing plan that includes a first timeline of treatment for a patient wound; [… obtaining …] digital records of the patient wound on a recurring basis over a duration of time required by a patient wound to make progress healing, the digital records including wound scan data; assessing, on the recurring basis, deviation from the first wound healing plan based on the digital records; changing or updating the first wound healing plan to a second wound healing plan when the assessed deviation exceeds a threshold, wherein the second wound healing plan includes a second timeline of treatment for the patient wound different from the first timeline of treatment.
, as drafted, is a method, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a 3D camera, a device (claim 10), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a 3D camera, a device (claim 10) , the claim encompasses collection of a scan of a wound to be used to make determinations about treatment of the wound and provide the determinations to a user for a user to use. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements a device (claim 10), which implements the abstract idea. The device (claim 10) recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1B) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of a 3D camera, “transmitting a signal… receiving…”, and “debriding the patient's wound”. The 3D camera is recited at a high-level of generality (i.e., an off-the-shelf 3D camera) and amounts to generally linking the abstract idea to a particular technological environment. The “transmitting a signal… receiving…” is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “debriding the patient's wound” is recited at a high-level of generality (i.e., removing tissue from a wound) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device (claim 10), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a 3D camera, “transmitting a signal… receiving…”, and “debriding the patient's wound” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The 3D camera has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Xu: paragraph [0007]; Adiri: paragraphs [0024]-[0026]; use of a 3D camera is well-understood, routine and conventional. The “transmitting a signal… receiving…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “debriding the patient's wound” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Brem: paragraph [0117]; Adiri: paragraph [0057]; debriding a wound is well-understood routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9, 11-18 and 20-21 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-3, 6-8, 11-12 and 15-17 further recite the additional elements of “displayed or displayable on a screen… displaying to the user… displaying a plurality of interfaces in series”. However, this display of data is recited at a high-level of generality (i.e., a generic user interface providing output to a user) such that it amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the display of data has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Steuer: Figures 2-9; Brem: Figure 6; display of data on a user interface to collect additional or output determined data is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible. 
Regarding claims 4-5, 13-14 and 21, the claims further recite reimbursement but do not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Regarding claims 9 and 18, the claim recites the additional elements of “a decision tree and machine learning”, however these are recited at a high-level of generality (i.e., an off the shelf machine learning algorithm) such that it amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the machine learning has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Steuer: paragraph [0102]; Adiri: paragraph [0050]; use of machine learning and decision trees is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Regarding claim 20, the claim recites using a report to update a treatment but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. No. 2021/0142890 (hereafter “Adiri”).

Regarding claim 22, Adiri teaches a method of patient customized wound treatment (Adiri: paragraph [0008], “a method for conducting image processing of wound images… determining at least one action to alter the medical treatment based on the condition of the wound; and initiating a remedial measure associated with the at least one action to increase effectiveness of the medical treatment.”), comprising
--storing a first wound healing plan that includes a first timeline of treatment for a patient wound (Adiri: Figure 5, paragraph [0054], “timeline… used for monitoring and treating skin feature 134 using image processing”, paragraph [0057], “determine when medical action 504 needs to take place. Specifically, medical analysis unit 140 may determine time T5 for a starting medical action 504 and/or time T6 for completing medical action 504”);
--receiving digital records of the patient wound on a recurring basis over a duration of time required by a patient wound to make progress healing, the digital records including wound scan data (Adiri: Figure 5, 7, paragraph [0051], “skin feature 134 may be captured weekly or even monthly for monitoring”, paragraph [0055], “first image 130A may be captured at the outset of a medical treatment to skin feature 134 and second image 1308 may be captured at least a day after applying the medical treatment to skin feature 134.”, paragraph [0068], “When the received image is the second image or any subsequent image, the processing device may retrieve the most recent image and at least one previous image (step 708).”. The Examiner notes a treatment with start/end date is a timeline under broadest reasonable interpretation);
--assessing, on the recurring basis, deviation from the first wound healing plan based on the digital records (Adiri: Figure 5, 7, 9-10, paragraph [0051], “skin feature 134 may be captured weekly or even monthly for monitoring”, paragraph [0056], “analyze data associated with first image 130A and second image 1308 to determine a condition of skin feature 134… each image may be stored and analyzed individually to determine image data associated with the captured images… track changes in distribution of colors of segments 502 and/or the rate of changes of any skin feature parameters over time, by comparing the image data associated with first image 130A and the image data associated with second image 1308… changes may be so subtle that only a trained neural network configured to identify the segments of skin features may be able to detect changes… also calculate the level of effectiveness of the medical treatment to determine if it is above or below a threshold”. The Examiner notes Figure 7 and paragraph [0055], is describe capturing photos on a reoccurring basis for each image (i.e., weekly, hourly, etc…));
--changing or updating the first wound healing plan to a second wound healing plan when the assessed deviation exceeds a threshold (Adiri: paragraphs [0056]-[0057], “calculate the level of effectiveness of the medical treatment to determine if it is above or below a threshold”, paragraph [0069]-[0070], “based on the condition of the skin feature, an action to alter a medical treatment determined to be ineffective… When the processing device determines that the level of effectiveness of the medical treatment is below a threshold, process 700 may include determining an action to alter the medical treatment”), 
--wherein the second wound healing plan includes a second timeline of treatment for the patient wound different from the first timeline of treatment (Adiri: Figure 5, paragraph [0054], “timeline… used for monitoring and treating skin feature 134 using image processing”, paragraph [0057], “determine when medical action 504 needs to take place. Specifically, medical analysis unit 140 may determine time T5 for a starting medical action 504 and/or time T6 for completing medical action 504”. The Examiner notes the interpretation of the timeline for a treatment being updated would be a new treatment with new dates T5 and T6 and would include a second timeline different from the first).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 6, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0182121 (hereafter “Xu”), in view of U.S. Patent App. No. 2019/0392953 (hereafter “Steuer”).

Regarding claim 1, Xu teaches a method of patient customized wound treatment (Xu: paragraph [0001], “invention relates to medical technology in support of wound care” and claim 1, “A method of measuring a wound on a patient”), comprising
--storing a digital record of a wound containing 3D wound scan data, the 3D wound scan data being produced by scanning the wound while manipulating a 3D camera around a center of
the wound (Xu: paragraph [0021], “saving the wound image to an OBJ mesh file, with texture; reading the OBJ mesh file;”, paragraphs [0066]-[0068], “creating 200 a New Patient record or selecting 201 an Existing Patient record… adding 206 the scan to Wound Scans History… starting 303 scanning; manipulating 304 the camera around the wound center”);
	Xu: may not explicitly teach (underlined below for clarity):
--collecting responses from a user to predetermined questions pertaining to wound treatment;
--automatically selecting one or more specific medical products or treatments for use treating the wound, the selection being based on the digital record and collected responses; and
--transmitting a signal to one more users identifying the specific medical products or treatments. 
Steuer teaches collecting responses from a user to predetermined questions pertaining to wound treatment (Steuer: Figure 1, element 110, Figures 2-9, paragraph [0027], “iv. present the user via the processor a first question about the lesion; v. acquire via the processor the user's response to said first question”, paragraph [0055], “the system provides the user with a questionnaire, and receives the user responses in step 110”, paragraphs [0073]-[0080], “FIGS. 2-9 show examples of screenshots of a mobile application for a questionnaire according to the invention… in FIG. 3 the user is requested to enter specific information about the lesion… in FIG. 4 the user is asked to provide general information (body part selection) where the lesion is located on his body”);
--automatically selecting one or more specific medical products or treatments for use treating the wound, the selection being based on the digital record and collected responses (Steuer: paragraph [0025], “outputs a diagnosis and/or treatment pathway for the user… Both types of information (questionnaire responses and image analysis) are combined, in order to improve the accuracy of the diagnosis”, paragraph [0056], “use information from one or more questionnaires; and one or more digital images, to objectively define skin lesion properties”, paragraph [0061]-[0063], “analyzes the responses and the results of image analysis in step 112… the method presents the diagnostic to the patient in step 120. The method may also recommend a treatment”. The Examiner notes the responses and image is analyzed to determine a diagnosis based on this diagnosis a treatment is recommended, this is selection of a treatment for use in treating the wound based on the record and responses, under the broadest reasonable interpretation); and
--transmitting a signal to one more users identifying the specific medical products or treatments (Steuer: Figure 1, paragraph [0063], “recommend a treatment and/or provide useful information to the patient”, paragraph [0052], “treatment information can be provided by the system.”, paragraph [0063], “presents the diagnostic to the patient in step 120”, claim 9, “the system recommends a treatment along with the diagnosis”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a questionnaire to obtain patient responses to identify treatment or products for use in wound treatment and providing a signal identifying the determinations as taught by Steuer within the collection and characterization of wounds via 3D imaging as taught by Xu with the motivation of providing “improve the accuracy of the diagnosis” (Steuer: paragraph [0025]).

Regarding claim 2, Xu and Steuer teaches the limitations of claim 1, and further teaches scanning the wound with a 3D camera (Xu: paragraph [0007], “scanning, by a 3D camera, the wound by which a wound image is acquired by the 3D camera”);
--manipulating the 3D camera around a center of the wound during the scanning step (Xu: paragraph [0068], “aiming 302 at the center of the wound, from a proper distance; starting 303 scanning; manipulating 304 the camera around the wound center; stopping 305 scanning;”); and
--producing a 3D model of the wound from imaging data of the 3D camera, the 3D model being displayed or displayable on a screen and manipulatable on the screen to show a back or underside of the wound (Xu: paragraph [0042], “The 3D model is obtained from a scan performed by an inventive application… the generated 3D model is rendered with camera parameters providing a good view of the wound (typically perpendicular to the wound or to the body part where the wound is), from which the algorithm acquires the Z-buffer (depth map) Z”, paragraphs [0064]-[0065], “the displayed 3D image was subject to being manipulated by a finger of the user… a user manipulated a wound image on screen with the user's finger, including, the user looked behind and under a wound image on screen”. Also see, paragraph [0074]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Xu and Steuer teaches the limitations of claim 2, and further teaches during the scanning and manipulating steps, displaying to the user instructions for moving the 3D camera with respect to the wound (Steuer: paragraph [0097], “application is further configured to instruct the inquirer to photograph the lesion from different distances and/or locations/angles and/or different lighting and/or to slowly move above lesion or abnormality according to application instructions, which may be in a real time mode”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Xu and Steuer teaches the limitations of claim 1, and further teaches displaying a plurality of interfaces in series, each interface requiring the user to make at least one selection in the interface concerning a wound care topic prior to advancing to the subsequent interface (Steuer: Figures 2-9, paragraphs [0073]-[0080], “FIGS. 2-9 show examples of screenshots of a mobile application… in FIG. 2 the user is requested to enter general information… in FIG. 3 the user is requested to enter specific information about the lesion… in FIG. 4 the user is asked to provide general information (body part selection) where the lesion is located on his body”). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Xu and Steuer teaches the limitations of claim 6,but may not explicitly teach wherein each interface requires, at a minimum, a user selection from a finite list of predetermined options (Steuer: Figure 3, 7-9. As shown in the Figures the user selects from a list of options). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Xu and Steuer teaches the limitations of claim 1, and further teaches wherein the automatic selection step is performed with one or more of a decision tree and machine learning (Steuer: paragraph [0102], “lesions and abnormalities can be detected by the image processing, analyzed using the application's algorithm, which includes machine learning and a decision tree, and provide specific diagnosis and or recommendations”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 10-12, 15 and 17-18
Claim(s) 10-12, 15 and 17-18 is/are analogous to Claim(s) 1-3 6, 8-9, thus Claim(s) 10-12, 15 and 17-18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-3 6, 8-9.

Claim(s) 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0182121 (hereafter “Xu”) and U.S. Patent App. No. 2019/0392953 (hereafter “Steuer”) as applied to claim 1 and 10 above, and further in view of U.S. Patent App. No. 20170053073 (hereafter “Allen”).

Regarding claim 4, Xu and Steuer teaches the limitations of claim 1, but may not explicitly teach:
--a step of fulfilling an order of medical supplies that includes the specific medical products or treatments.
Allen teaches a step of fulfilling an order of medical supplies that includes the specific medical products or treatments (Allen: paragraph [0029]-[0031], “From the NPWT Orders Database 142, orders for specific therapeutic products associated with the therapy prescribed may be generated and/or routed to the products disbursement center 122 of the therapy support center 114”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include ordering supplied as taught by Allen with the determination of products and treatment a wound as taught by Xu and Steuer with the motivation of “increase development of granulation tissue and reduce healing times” (Allen: paragraph [0003]).

Regarding claim 5, Xu and Steuer teaches the limitations of claim 1, but may not explicitly teach:
--wherein the transmitted signal is or includes a medical reimbursement claim.
Allen teaches wherein the transmitted signal is or includes a medical reimbursement claim (Allen” paragraph [0053], “the outcomes management module 540 may route outcomes management data for one or more wounds of a patient to an appropriate team based on patient location, which may then submit data to external entities, such as third-party payers, for reimbursement purposes”).
The motivation to combine is the same as in claim 4, incorporated herein.

REGARDING CLAIM(S) 13 and 14
Claim(s) 13 and 14 is/are analogous to Claim(s) 4 and 5, thus Claim(s) 13 and 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4 and 5.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0182121 (hereafter “Xu”) and U.S. Patent App. No. 2019/0392953 (hereafter “Steuer”) as applied to claim 6 and 15 above, and further in view of U.S. Patent App. No. 2006/0116904 (hereafter “Brem”).

Regarding claim 7, Xu and Steuer teaches the limitations of claim 6, and further teaches wherein the plurality of interfaces includes a respective interface for each of: […], orientation (Steuer: Figure 4), wound border confirmation (Xu: paragraphs [0022]-[0032], “prompting a second user to point to the wound edge with the mouse or pointer at a first point Pl”; Steuer: Figure 5), […], and wound characteristics (Steuer: Figure 9).
Xu and Steuer may not explicitly teach (underlined below for clarity): 
--wherein the plurality of interfaces includes a respective interface for each of: wound type, debridement, orientation, wound border confirmation, wound drainage, wound filler, and wound characteristics.
Brem teaches wherein the plurality of interfaces includes a respective interface for each of: wound type (Brem: Figure 6, element 608), debridement (Brem: Figure 6, “Last Debridement”, Figure 8-9), orientation, wound border confirmation, wound drainage (Brem: Figure 6, element 643), wound filler (Brem: Figure 6, “local treatment”, is interpreted to be a gel, foam or ointment for treatment (i.e., a filler) and can be entered), and wound characteristics (The Examiner notes the combination of Brem with Xu and Steuer teaches all of the elements of the claim. The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: interfaces for (a) wound type (b) debridement, (c) wound drainage, and (d) wound filler, from the user interface of Brem, in combination with the various user interfaces of Xu and Steuer teach the functionality of the claimed elements respectively (see mapping above). As such, this claim would be obvious to one of ordinary skill in the art at the time of the invention to make the user interface of Brem with Xu and Steuer separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a user interface for entering wound type ,debridement, drainage and filler information as taught by Brem with the user interfaces for entering wound information as taught by Xu and Steuer with the motivation of “more efficient and higher quality care, due to the factors such as specialized treatment from wound specialists” (Brem: paragraphs [0010]-[0011]).

REGARDING CLAIM(S) 16 
Claim(s) 16 is/are analogous to Claim(s) 7, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2021/0142890 (hereafter “Adiri”), in view of U.S. Patent App. No. 2006/0116904 (hereafter “Brem”).

Regarding claim 19, Adiri teaches a method of monitoring wound debridement (Adiri: paragraph [0002], “systems, methods, and devices for using image analysis for medical examination of skin features.”, claim 16, “monitoring and treating a skin feature using image processing,”, paragraph [0057], “determine that a medical procedure of removing dead or inflamed tissue is needed ASAP”), comprising 
--scanning a patient's wound in need of debridement, the scan being performed with a 3D camera system to produce a first digital record; […] (Adiri: Figures 3-5, 7, 9-10, paragraph [0008], “receiving a first image of a wound of a patient, wherein the first image is captured”, paragraphs [0024]-[0026], “generate image data… construct a 3D image”, paragraph [0052], “skin feature 134 is a wound 400 that patient 402 may have”, paragraph [0055], “first image 130A may be captured at time Tl”, paragraph [0057], “determine that a medical procedure of removing dead or inflamed tissue is needed ASAP”): […]; 
--scanning the patient's wound within a predetermined period of time after the debridement, the scan producing a second digital record (Adiri: Figure 3-5, 7, 9-10, paragraph [0055], “second image 1308 may be captured at time T2… the time difference between Tl and T2 is about a week… first image 130A may be captured at the outset of a medical treatment to skin feature 134 and second image 1308 may be captured at least a day after applying the medical treatment to skin feature 134”. The same scanning process above is used to recapture a second image at a predetermined time T2);
--determining metrics for quantitative comparison of the patient's wound as recorded in the first digital record versus in the second digital record (Adiri: Figure 3, 7, 9-10, paragraph [0056], “analyze data associated with first image 130A and second image 1308 to determine a condition of skin feature 134… each image may be stored and analyzed individually to determine image data associated with the captured images… track changes in distribution of colors of segments 502 and/or the rate of changes of any skin feature parameters over time, by comparing the image data associated with first image 130A and the image data associated with second image 1308… changes may be so subtle that only a trained neural network configured to identify the segments of skin features may be able to detect changes… also calculate the level of effectiveness of the medical treatment to determine if it is above or below a threshold”); and
--transmitting a report containing the first and second digital records and the quantitative comparison to a user (Adiri: Figure 8, paragraphs [0019]-[0020], “graphical user interface (GUI) for displaying information indicative of determined medical action”, paragraph [0072]-[0073], “a graphical user interface (GUI) for displaying user 110 or medical practitioner 120 information associated with the condition of the skin feature… a first area 802 displaying representations of images that were used in analyzing skin feature 134… a second area 804 displaying a summary of the condition of skin feature 134.”).
Adiri may not explicitly teach (underlined below for clarity):
--debriding the patient's wound after the first digital record is produced;
Brem teaches scanning a patient's wound in need of debridement,
--debriding the patient's wound after the first digital record is produced (Brem: Figure 8, paragraph [0117], “Debridement of all non-viable tissue in the wound. Debridement is performed to stimulate healing and accelerate contraction, and is a mandatory part of the clinician's protocol regimen. Several methods of debridement can be used.”. Also see, paragraph [0082]);
One of ordinary skill in the art before the effective filing date wound have found it obvious to debride a wound needing debridement as taught by Brem within the treatment of wounds needing debridement as taught by Adiri with the motivation of “stimulate healing and accelerate contraction” (Brem: paragraph [0117]).

Regarding claim 20, Adiri and Brem teaches the limitations of claim 19, and further teaches changing or updating a wound healing plan for the patient's wound based on the transmitted report (Adiri: Figures 7-10, paragraph [0008], “a method for conducting image processing of wound images… retrieving, from the at least one memory device, data associated with the first image; analyzing the retrieved data and data associated with the second image to determine a condition of the wound; determining at least one action to alter the medical treatment based on the condition of the wound; and initiating a remedial measure associated with the at least one action to increase effectiveness of the medical treatment”).
The motivation to combine is the same as in claim 19, incorporated herein.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2021/0142890 (hereafter “Adiri”) and U.S. Patent App. No. 2006/0116904 (hereafter “Brem”) as applied to claim 19 above, and further in view of U.S. Patent App. No. 20170053073 (hereafter “Allen”).

Regarding claim 21, Adiri and Brem teaches the limitations of claim 19, but may not explicitly teach 
--wherein the transmitted signal is or includes a medical reimbursement claim.
Allen teaches wherein the transmitted signal is or includes a medical reimbursement claim (Allen” paragraph [0053], “the outcomes management module 540 may route outcomes management data for one or more wounds of a patient to an appropriate team based on patient location, which may then submit data to external entities, such as third-party payers, for reimbursement purposes”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include reimbursement claims as taught by Allen with the determination of products and treatment a wound as taught by Adiri and Brem with the motivation of “increase development of granulation tissue and reduce healing times” (Allen: paragraph [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 20190083025 (hereafter “Aung”) teaches a method for monitoring a wound via capture of characteristics from an imaging device,
U.S. Patent App. No. 20190300848 (hereafter “Fagg”) teaches compositions for treating a wound and determining healing progress via imaging of wound to determine adjustments in treatment
U.S. Patent No. 11/324,401 (hereafter “Brown”) teaches characterization of a wound via capture of images and analysis of images, to present a report of determinations and images overlaid to assess healing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626